Examiner Note
	The obviousness-type double patenting rejection previously applied has been withdrawn by the Examiner. The Examiner agrees that the rejection was improper in view of the restriction applied in the previous application that is now US Pat. No. 10,030,942. While the syntax of claim 1 appears to be slightly modified with respect to original claim 16 (cancelled prior to issuance) of the patent, the scope remains the same and therefore the rationale regarding patentable distinction from the restriction is maintained. 
Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable. References of particular note include US Pub. No. 2017/00592811 and US Pat. No. 8,397,6192.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In order to advance the pending claims on to allowance, withdrawn claim 20 is hereby cancelled.

Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application3. Specifically, the prior art fails to teach, or otherwise render obvious, an armor plate having a first bend along the longitudinal axis having a first radius, a second bend about a first transverse axis having a second radius, and a third bend parallel to the first transverse axis having a third radius. This shape configuration is considered to be a critical aspect of the Applicant’s invention as it applies to all of the claims and is disclosed as a critical feature in paragraph [0005] of the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641



    
        
            
        
            
    

    
        1 This reference is not considered prior art since it does not antedate the effective filing date of the instant application.
        2 This reference fails to teach a third bend about a transverse axis having a unique radius of curvature.
        3 The claims have been considered using broadest reasonable interpretation consistent with the specification.